Citation Nr: 1040631	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  05-33 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy 
of the right foot, to include as secondary to herbicide exposure.  

2.  Entitlement to service connection for peripheral neuropathy 
of the left foot, to include as secondary to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1969 to January 1971, 
including service in the Republic of Vietnam from July 1969 to 
June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in Jackson, Mississippi, 
which declined to reopen the Veteran's previously denied claims 
of service connection for bilateral peripheral neuropathy of the 
feet.  

In an April 2008 decision, the Board reopened and remanded the 
Veteran's claims.  Subsequently, in October 2008, the Board 
denied the Veteran's claims for service connection.  The Veteran 
appealed this decision to the United States Court of Appeals for 
Veterans Claims (Court).  Pursuant to a Joint Motion for Remand, 
a November 2009 Order of the Court remanded the claim for 
readjudication in accordance with the Joint Motion for Remand.  
The Board then remanded the Veteran's claims to the RO in June 
2010 for additional evidentiary development and the case now 
returns to the Board for further appellate review.  

In connection with the appeal, the Veteran testified at a 
personal hearing before a Decision Review Officer (DRO) at the RO 
in February 2006; a transcript of that hearing is associated with 
the claims file.


FINDINGS OF FACT

1.  The Veteran does not suffer from acute or subacute peripheral 
neuropathy of the right foot, and he does not have a confirmed 
diagnosis of chronic peripheral neuropathy of the right foot that 
manifested during, or as a result of, active military service, to 
include as due to exposure to herbicides.  

2.  The Veteran does not suffer from acute or subacute peripheral 
neuropathy of the left foot, and he does not have a confirmed 
diagnosis of chronic peripheral neuropathy of the left foot that 
manifested during, or as a result of, active military service, to 
include as due to exposure to herbicides.  

	
CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for peripheral neuropathy of the right foot, to 
include as secondary to herbicide exposure, have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2010).  

2.  The criteria for establishing entitlement to service 
connection for peripheral neuropathy of the left foot, to include 
as secondary to herbicide exposure, have not been met.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on the claim for VA 
benefits.  

Letters sent to the Veteran in May 2004, March 2006, and October 
2006 addressed all notice elements listed under 3.159(b)(1) and 
the May 2004 letter was sent prior to the initial RO decision in 
this matter.  The letters informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  Even though the 
Veteran was not provided with notice in accordance with 
Dingess/Hartman, i.e., how disability ratings and effective dates 
are assigned, until the 2006 letters, which was after the initial 
adjudication of the claims, the claims were subsequently 
readjudicated in September 2006, August 2008, and August 2010 
supplemental statements of the case, thus curing the timing 
defect.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant notification followed by 
readjudication of the claim, such as a statement of the case or 
supplemental statement of the case, is sufficient to cure a 
timing defect).  

Moreover, the March 2005 rating decision, September 2005 
statement of the case, and September 2006, August 2008, and 
August 2010 supplemental statements of the case informed the 
Veteran that his claims were denied as the evidence failed to 
show that he had peripheral neuropathy of the bilateral feet as a 
result of his military service, to include exposure to 
herbicides.  Therefore, based on the notice that was provided to 
the Veteran during the course of his appeal, the Board finds that 
a reasonable person could have been expected to understand what 
was needed to support his claims.

Under these circumstances, the Board finds that the notification 
requirements have been satisfied as to both timing and content.  
Adequate notice was provided to the Veteran prior to the transfer 
and certification of his case to the Board that complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
in view of the fact that any notice defect did not affect the 
essential fairness of the adjudication of the Veteran's claims.  

Next, VA has a duty to assist the Veteran in the development of 
his claims.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  VA obtained the Veteran's service treatment records.  
Also, the Veteran was afforded VA medical examinations in October 
2004, June 2008, and July 2010, and VA has obtained these records 
as well as the records of the Veteran's outpatient treatment with 
VA.  Copies of the Veteran's Social Security Administration (SSA) 
records have also been obtained and incorporated into the 
evidence of record.  Significantly, neither the Veteran nor his 
attorney has identified any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not yet 
been obtained.  Moreover, the Board finds that the VA 
examinations are sufficient to decide the claims as such address 
the evidence of record, to include the Veteran's lay assertions, 
and provided him with physical examinations.  

Additionally, the Board finds there has been substantial 
compliance with the June 2010 remand directives.  The Board notes 
that the Court has recently noted that "only substantial 
compliance with the terms of the Board's engagement letter would 
be required, not strict compliance."  See D'Aries v. Peake, 22 
Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (holding that there was no Stegall (Stegall v. 
West, 11 Vet. App. 268) violation when the examiner made the 
ultimate determination required by the Board's remand).  The 
record indicates that the Appeals Management Center (AMC) 
scheduled the Veteran for a medical examination, which he 
attended in July 2010.  The AMC then readjudicated the Veteran's 
claims in the August 2010 supplemental statement of the case.  
Based on the foregoing, the Board finds that the AMC 
substantially complied with the mandates of its remand.  See 
Stegall, supra, (finding that a remand by the Board confers on 
the appellant the right to compliance with its remand orders).  

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional efforts to 
assist or notify the Veteran in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).  VA 
has satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed were 
not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of the 
Board proceeding to the merits of his claims.

II.  Analysis

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be: (1) a diagnosis 
of a current disability; (2) evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) 
(citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996)).  

The Veteran contends that he is entitled to service connection 
for peripheral neuropathy of the left and right foot.  
Specifically, he has asserted that he suffers from peripheral 
neuropathy as a result of exposure to herbicides.  However, as 
outlined below, the preponderance of the evidence of record 
demonstrates that the Veteran does not suffer from peripheral 
neuropathy as a result of military service, to include as due to 
exposure to herbicides.  As such, service connection is not 
warranted.  

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of Vietnam 
during the Vietnam era will be considered to have been incurred 
in service.  38 U.S.C.A § 1116(a)(1).  The presumption requires 
exposure to an herbicide agent and manifestation of the disease 
to a degree of 10 percent or more within the time period 
specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  The 
presumption may be rebutted by affirmative, though not 
necessarily conclusive, evidence to the contrary.  38 U.S.C.A. § 
1113(a); 38 C.F.R. § 3.307(d).  

The following diseases are associated with herbicide exposure for 
purposes of the presumption: chloracne or other acneform disease 
consistent with chloracne, type 2 diabetes (also known as type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), but does not include cancer of the tongue.  
38 C.F.R. § 3.309(e).  The term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  Id at Note 2.  

A Veteran who, during active military, naval or air service, 
served in Vietnam during the Vietnam era, and has a disease 
listed at 38 C.F.R. § 3.309(e), shall be presumed to have been 
exposed during such service to an herbicide agent containing 
dioxin, such as Agent Orange, unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  

The Veteran's DD-214 confirms that he served in the Republic of 
Vietnam from July 1969 to June 1970.  See 38 U.S.C.A. § 1116(f).  
However, while the evidence of record demonstrates that the 
Veteran was exposed to herbicides, it also demonstrates that he 
does not suffer from acute or subacute peripheral neuropathy or 
that his subjective symptoms are otherwise related to military 
service.  

In this regard, the Veteran was afforded a VA examination in July 
2010.  The examiner noted that, when he examined the Veteran in 
2000, there were findings of polyneuropathy and stroke with 
hemisensory loss.  It was also noted that some other examinations 
since that time had revealed findings of polyneuropathy.  
However, when the Veteran was last examined in 2004 and 2008, 
there were no findings of neuropathy.  During the current 
examination, the Veteran reported numbness and paresthesias to 
the calves.  Examination revealed a normal gait and station with 
good heel/toe/tandem walk.  Motor strength was 5/5 with normal 
tone, bulk, dexterity, and coordination.  Sensation was intact to 
fine touch and position, but temperature sense was decreased in a 
stocking distribution.  Vibration sense was mildly impaired at 
the ankles.  

The examiner concluded that it was unlikely that peripheral 
neuropathy, if indeed present in the Veteran, was in any way tied 
to military service.  The examiner noted that examination 
revealed mild incomplete subjective sensory loss in the feet due 
to presumed polyneuropathy.  However, there was no medical 
evidence of peripheral neuropathy in military service or post-
service until 2000.  The Veteran's neuropathy symptoms had since 
appeared and disappeared on repeated occasions.  The examiner 
indicated that, while the Veteran claimed to have had numbness 
and paresthesias since military service, there was no evidence of 
such complaints until the 1990s.  The examiner noted that, while 
neuropathies may arise due to toxic exposure, it would be 
expected to arise in an acute or subacute onset following 
exposure.  Motor and sensory deficits may then slowly improve or 
persist unchanged depending on the nature of the toxic agent.  
Recurrence would not be expected unless there was another 
exposure to the toxic agent, such as Agent Orange.  Therefore, 
the examiner opined that the Veteran did not suffer from 
peripheral neuropathy as a result of toxic exposure due to the 
delayed onset of his symptomatology and because of the waxing and 
waning of his complaints.  

The examiner also noted that most polyneuropathies are 
insidiously progressive, beginning gradually and increasing in 
severity over time.  However, this also did not apply to the 
Veteran due to the appearance and disappearance of findings.  The 
examiner indicated that relapsing and remitting neuropathies do 
in fact occur, but the immunologic damage causing the findings 
would not completely resolve and could still be detected 
electrophysiologically.  This did not apply to the Veteran as 
there have been normal electromyographs (EMGs) since the onset of 
symptoms; the onset of symptoms was not in service as would be 
expected; and there have never been autonomic symptoms that are 
frequently associated with inflammatory neuropathies.  

Therefore, the preponderance of the evidence demonstrates that 
the Veteran does not suffer from peripheral neuropathy as a 
result of herbicide exposure.  The July 2010 VA examiner 
concluded that, due to the time of onset and the inconsistency of 
the Veteran's symptomatology, his symptoms were not related to 
herbicide exposure.  Also, since the Veteran's complaints have 
continued to the present day, such demonstrates that he does not 
suffer from acute or subacute peripheral neuropathy, as this 
condition would have resolved within two years of its 
manifestation.  See 38 C.F.R. § 3.309(e).  Therefore, he does not 
suffer from one of the diseases presumed to be related to 
exposure to herbicides.  Id.  

As the Veteran asserts that his subjective peripheral neuropathy 
should be presumptively service-connected due to his exposure to 
herbicides, the Board will also consider the Veteran's claim on a 
direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 
1994) (when a Veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether service 
connection can be established on a direct basis).  That is to 
say, the herbicide presumption does not preclude a Veteran from 
establishing direct service connection with proof of actual 
direct causation.  

In order for a claim to be granted on a direct basis, there must 
be competent evidence of a current disability, incurrence or 
aggravation of a disease or injury in service, and a nexus 
between the in-service injury or disease and the current 
disability.  See generally, Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom.; Epps v. West, 18 S.Ct. 2348 
(1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (table).  

The Veteran's service treatment records are silent regarding 
complaints of, or treatment for, peripheral neuropathy.  
According to the Veteran's December 1970 separation examination, 
evaluation of his feet and lower extremities was normal.  He also 
denied having, or ever having had, foot trouble in his report of 
medical history associated with this examination.  Therefore, 
there is no evidence of a chronic disability during active 
military service.  

The Veteran was afforded an Agent Orange examination in July 
1980.  He reported kidney problems and a rash at this time, but 
there was no mention of neurologic symptomatology.  The Veteran 
was diagnosed with tinea pedis in October 1980, but again, there 
was no finding of neuropathy of the lower extremities.  

In fact, the first medical evidence of record of complaints of 
peripheral neuropathy is a November 2000 VA outpatient treatment 
record.  According to the record, the Veteran had signs of fairly 
significant peripheral neuropathy.  It was noted that this 
condition had not been worked up.  An earlier VA examination from 
May 1992 found that the Veteran had no symptoms of peripheral 
neuropathy or anything resembling it.  Examination revealed 
normal muscle tone and strength with no atrophy, and normal 
sensation and reflexes in all extremities.  

The Veteran submitted a private neurologic examination from March 
2000.  Findings were noted to be normal.  However, a November 
2000 SSA examination noted that the Veteran was complaining of 
numbness in the feet.  Examination revealed no obvious motor 
deficits, but the Veteran was noted to have some decrease 
pinprick sensation to the plantar surfaces of both feet.  A 
diagnosis of peripheral neuropathy was assigned at this time.  

The Veteran was afforded another VA examination in November 2000.  
Sensory was diminished to temperature in a stocking distribution 
and on the right in both upper and lower extremities.  There was 
also moderate vibration sense loss in the lower extremities, 
intact in the uppers.  Reflexes were brisk and symmetric in the 
upper extremities, trace at the knees and absent at the ankles.  
However, during a subsequent VA examination in November 2002, 
when questioned about his neuropathy, the Veteran discussed a 
rash.  Motor, sensory, and reflex examination were noted to be 
intact throughout.  Sensation was also intact to monofilament 
testing in the feet, but the Veteran reported that sensation was 
decreased.  The examiner diagnosed the Veteran with a history of 
mild peripheral neuropathy.  

The record also contains a private medical record prepared by a 
physician with the initials R.M.  According to Dr. M., the 
Veteran was diagnosed with neuropathy secondary to Agent Orange 
two years earlier.  A motor examination was noted to be intact, 
but the sensory examination revealed moderately decreased 
sensation to pinprick in the distal 1/3 of all four extremities.  
Reflexes were all 1+ except for the ankles, where it was 0.  The 
Veteran was diagnosed with peripheral neuropathy.  

According to a July 2003 VA outpatient treatment record, the 
Veteran was again seen with complaints of pain in his feet.  The 
Veteran indicated that he believed the pain was due to Agent 
Orange neuropathy.  The Veteran reported that it felt like 
electricity was going through his feet and that the condition was 
getting worse.  The Veteran was afforded another VA examination 
in October 2004.  Examination revealed motor and sensation to be 
intact with normal reflexes throughout.  The examiner noted that 
the Veteran did not have any complaints that he related to his 
military service.  No diagnosis of peripheral neuropathy of the 
feet was mentioned or assigned at this time.  

The Veteran was afforded another VA examination in June 2008.  
Examination revealed a normal gait and station with good 
heel/toe/tandem walk.  Motor strength was found to be 5/5 with 
normal tone, bulk, dexterity, and coordination.  Sensory 
examination was intact to fine touch, temperature, vibration and 
position.  Reflexes were found to be between 1+ and 2+.  The 
examiner concluded that there were no findings of polyneuropathy.  
It was noted that there was also no evidence of polyneuropathy in 
the past medical records or service treatment records.  

The preponderance of the above evidence demonstrates that the 
Veteran is not entitled to service connection for peripheral 
neuropathy of the lower extremities on a direct basis either.  
The Veteran's service treatment records are silent regarding this 
condition.  In fact, there is no medical evidence of peripheral 
neuropathy until 2000, which is approximately 29 years after the 
Veteran's separation from active duty.  Also, according to the 
May 1992 VA examination, the Veteran had no symptoms of 
peripheral neuropathy at this time.  There were also no findings 
of peripheral neuropathy noted in the Veteran's 1980 Agent Orange 
examination.  

Furthermore, the June 2008 VA examiner concluded that there was 
no finding of peripheral neuropathy upon examination.  The July 
2010 VA examiner also failed to find a confirmed diagnosis of 
peripheral neuropathy, and concluded that if the Veteran indeed 
did suffer from peripheral neuropathy, it did not manifest as a 
result of his active military service due to the timing of its 
onset and the waxing and waning of the symptomatology.  
Therefore, the preponderance of the evidence of record 
demonstrates that the Veteran is not entitled to service 
connection for peripheral neuropathy of the left or right foot.  

The Board has considered the lay statements provided by the 
Veteran in support of his claims in making the above 
determinations.  In this regard, at the February 2006 DRO 
hearing, the Veteran testified that he began having problems with 
numbness, tingling, and pain in his feet in 1972.  Lay assertions 
may serve to support a claim for service connection when they 
relate to the occurrence of events that are observable as a lay 
person or the presence of a disability or symptoms of a 
disability that are subject to lay observation.  38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support the existence of a disability even when not 
corroborated by contemporaneous medical evidence).  

However, while the Veteran is competent to offer this testimony, 
the Board does not find it to be credible.  In this regard, a 
review of the Veteran's VA treatment records from the 1980s, 
including an Agent Orange examination, reveal that he was seen 
with complaints of a skin rash of the feet.  However, there was 
no mention of peripheral neuropathy or its associated symptoms at 
this time.  The Board notes that, although the Federal Rules of 
Evidence do not apply to Veterans' jurisprudence, recourse to the 
Federal Rules of Evidence is appropriate where the Rules assist 
in the articulation of the Board's reasons and bases for a 
decision in a given case.  See Rucker v. Brown, 10 Vet. App. 67, 
73 (1997); Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 
(2008) (finding Federal Rules of Evidence may supply guiding 
factors to be used by VA adjudicators in evaluating the probative 
value of medical evidence).  Here, the Board finds Rule 803 of 
the Federal Rules of Evidence to be instructive as this Rule 
provides an exception to hearsay rules with regard to statements 
made for the purpose of medical diagnosis or treatment.  This 
Rule acknowledges that there is a particular self-interest or 
need for honesty inherent in providing statements to medical 
personnel while seeking treatment, i.e., that the Veteran had 
significant personal cause to be honest and complete in 
describing his medical history at the time that he sought 
treatment.  Therefore, the Board accords great weight to the fact 
that the Veteran did not describe complaints referable to 
peripheral neuropathy symptomatology when seeking medical 
treatment.  Furthermore, a May 1992 examination and a June 2008 
examination specifically found no evidence of peripheral 
neuropathy.  This evidence demonstrates that the Veteran has not 
suffered from chronic symptomatology of peripheral neuropathy 
since his separation from active duty.  

Moreover, to the extent that the Veteran has contended on his own 
behalf that his peripheral neuropathy of the bilateral feet is 
related to his military service, to include his in-service 
herbicide exposure, the Board finds that he is not competent to 
offer such an opinion.  In this regard, the Board finds that the 
question regarding the potential relationship between the 
Veteran's peripheral neuropathy of the bilateral feet and any 
instance of his military service, to include his in-service 
herbicide exposure, to be complex in nature.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007) (although the claimant is 
competent in certain situations to provide a diagnosis of a 
simple condition such as a broken leg or varicose veins, the 
claimant is not competent to provide evidence as to more complex 
medical questions).  Additionally, in a single-judge Memorandum 
Decision issued by the Court, it was noted that "in the absence 
of any medical evidence, the record must provide some evidence 
beyond an appellant's own conclusory statements regarding 
causation to establish that the appellant suffered from an event, 
injury or disease in service."  Richardson v. Shinseki, No. 08-
0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board 
recognizes that such single judge decisions carry no precedential 
weight, they may be relied upon for any persuasiveness or 
reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 
252, 254 (1992).  

In the instant case, while the Veteran is competent to describe 
numbness, tingling, and pain in his feet, the Board accords his 
statements regarding the etiology of such disorders little 
probative value as he is not competent to opine on such a complex 
medical question.  Specifically, where the determinative issue is 
one of medical causation, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994).  Moreover, the Veteran has only offered conclusory 
statements regarding the relationship between his peripheral 
neuropathy of the bilateral feet and his military service, to 
include his in-service herbicide exposure.  In contrast, the July 
2010 VA examiner took into consideration all the relevant facts 
in providing his opinion.  Therefore, the Board finds that the 
Veteran's contentions regarding the etiology of his peripheral 
neuropathy of the bilateral feet are outweighed by the competent 
and probative VA examiner's findings.  Therefore, the Board finds 
that service connection for peripheral neuropathy of the 
bilateral feet is not warranted.  

Since the preponderance of the evidence is against the claims, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt 
are not applicable.  Therefore, the Veteran's claims of 
entitlement to service connection for peripheral neuropathy of 
the left and right foot, to include as secondary to herbicide 
exposure, must be denied.


ORDER

Service connection for peripheral neuropathy of the right foot, 
to include as secondary to herbicide exposure, is denied.  

Service connection for peripheral neuropathy of the left foot, to 
include as secondary to herbicide exposure, is denied.  



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


